     Case 5:15-cv-02542-GW-SP Document 23 Filed 06/08/20 Page 1 of 1 Page ID #:6144

                                                                      JS-6

 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11     JAMES A. SWEENEY, II,             ) Case No. ED CV 15-2542-GW (SP)
                                         )
12                        Petitioner,    )
                                         )
13                  v.                   )           JUDGMENT
                                         )
14     JOSIE GASTELO, Warden,            )
                                         )
15                     Respondent.       )
       __________________________        )
16
17          Pursuant to the Order Accepting Findings and Recommendation of United
18 States Magistrate Judge,
19          IT IS HEREBY ADJUDGED that the First Amended Petition is denied and
20 this action is dismissed with prejudice.
21
22 Dated: June 8, 2020
23
                                          _______________________________
24
                                          HONORABLE GEORGE H. WU
25                                        UNITED STATES DISTRICT JUDGE
26
27
28
